Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Authorization for Internet Communication
In the interest of compact prosecution, the Examiner recommends filing a written authorization for Internet communication.  Doing so permits the USPTO to communicate using Internet e-mail to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet e-mail correspondence.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03.  Authorizations in an Internet e-mail do not have the same effect as filing the form in the record.  

Specification
The title and abstract of the invention is/are objected to for not being descriptive as could be.  Both are identical to those of the grandparent application.  Each should be tailored to the claims of the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second, thirs, and 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  Objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-24, 27, 29-35, 38, and 40 are rejected as being unpatentable over US 5493692  (Theimer) in view of US 20090119264 (Bostic) further in view of US 20140057667 (Blankenship). 
Regarding claim 32, Theimer teaches or suggests a system comprising: at least one processor (14:14) that causes the system to: 
receive, from a first device, input audio data corresponding to an input from a first user (24:61-25:1, 27:15-19); 
process input data to determine a request to provide a message to a second user, the second user associated with at least a second device and a third device (25:1-12); 
determining a location of the second user (25:17, 41); 
based at least in part on the second data, select the second device rather than the third device; and cause output data corresponding to the message to be sent to the second device (15:30-45).
Theimer does not expressly disclose processing audio input data to determine a request to provide a message to a second user.
Bostic teaches or suggests processing audio input data to determine a request to provide a message to a second user (¶ 96).

Theimer does not expressly disclose at least one memory comprising instructions that, when executed by the at least one processor cause the system to receive second data corresponding to a location of the second user.
Blankenship teaches or suggests at least one memory comprising instructions that, when executed by the at least one processor cause the system to receive second data corresponding to a location of the second user (¶¶ 91, 102, 45-48).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Theimer’s system, Bostic’s speech-to-text conversion, and Blankenship’s location data to include at least one memory comprising instructions that, when executed by the at least one processor cause the system to receive second data corresponding to a location of the second user.  A reason to do so would have been to substitute an alternative method to determine location or to enhance a location estimate determined using another method.
Regarding claim 21, the aforementioned combination teaches or suggests the limitations of the claim as explained supra, mutatis mutandis.
Regarding claim 22, the aforementioned combination teaches or suggests processing the input audio data to determine the request comprises performing automatic speech recognition using the input audio data to determine text data 
Regarding claim 23, the aforementioned combination teaches or suggests determining the second user is associated with user profile data (Theimer 25:21-23); and identifying the second device using the user profile data (Theimer 25:27-45).
Regarding claim 24, the aforementioned combination teaches or suggests receiving the second data comprises receiving global positioning system (GPS) data (Theimer 8:45-58).
Regarding claim 27, the aforementioned combination teaches or suggests the second device comprises a smartphone (Blankenship ¶ 25).  The teachings and suggestions of the references would have been combined because Theimer invites the use of other mobile devices (6:39-40), and a smartphone is such a device.
Regarding claim 29, the aforementioned combination teaches or suggests the second data is received from the second device (Theimer 23:43-45).
Regarding claim 30, the aforementioned combination teaches or suggests the output data comprises output audio data and the method further comprises: sending the output audio data to the second device; and sending the second device a command that causes the second device to output audio corresponding to the output audio data (Bostic ¶¶ 63).  The teachings and suggestions of the references are combined for the same reason as explained for claim 32.
Regarding claim 31, the aforementioned combination teaches or suggests sending the second device a command that causes the second device to display a visual output corresponding to the output data (Theimer 25:31-34).
supra, mutatis mutandis.

Claims 25 and 36 are rejected as being unpatentable over US 5493692  (Theimer) in view of US 20090119264 (Bostic) further in view of US 20140057667 (Blankenship) and US 20140164088 (Rorabaugh). 
Theimer does not expressly disclose receiving the second data comprises receiving Wi-Fi data.
Rorabaugh teaches or suggests receiving Wi-Fi data (¶ 33). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Theimer’s system, Bostic’s speech-to-text conversion, Blankenship’s location data, and Rorabaugh’s Wi-fi so receiving the second data comprises receiving Wi-Fi data.  A reason to do so would have been to substitute an art-recognized alternative to GPS.

Claims 26 and 37 are rejected as being unpatentable over US 5493692  (Theimer) in view of US 20090119264 (Bostic) further in view of US 20140057667 (Blankenship) and US 20100250727 (King).
Theimer does not expressly disclose receiving the second data comprises receiving cell tower data.
King teaches or suggests receiving cell tower data (¶ 22).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Theimer’s system, Bostic’s 

Claims 28 and 39 are rejected as being unpatentable over US 5493692  (Theimer) in view of US 20090119264 (Bostic) further in view of US 20140057667 (Blankenship) and US 20070270159 (Lohtia).
Theimer teaches or suggests determining user profile data corresponding to the first user (8:45-55).
Theimer does not expressly disclose determining the second user using the user profile data.
Lohtia teaches or suggests determining a second user using user profile data (¶ 27). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Theimer’s system, Bostic’s speech-to-text conversion, Blankenship’s location data, and Lohtia’s determination to determine the second user using the user profile data.  A reason to do so would have been to save a user from having to specify the most common recipient each and every time.

Citation of Other Pertinent Prior Art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448